DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant's preliminary amendment submitted 10 September 2019 has been received, & its contents have been carefully considered.  As a result, Claims 2-8 are pending for review.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Molten Material #32.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification mentions Ref. #32, used to describe molten material, not included in the drawings;
In Lines 3-4 of Para. 33 (P. 16, Ln. 5-6), “a layered (phyllo) silicate minerals” should be “a layered (phyllo) silicate mineral”; &
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases, which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it includes self-evident, implied language, e.g. “Provided are” in Line 1.  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Geesink et al., WO #2007/101643
[Geesink ('643)]

-
Yoshikawa et al., JP #2009-074528
[Yoshikawa ('528)]






35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b), and of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

2nd Para.: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 2 & 4-8 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear which part of Claim 2 is the preamble & which is the body of the claim, which makes the claim ambiguous as to whether the claim is directed to an apparatus, e.g. a silicate mixture comprising first & second components, or a process for forming a silicate mixture.  Claims 4-8 depend from Claim 2, either directly or indirectly, & are therefore similarly rejected.
Note: Prosecution will proceed assuming the claim is reciting an apparatus & not a mixture.
Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Geesink ('643).
In Re Claim 3, with respect to “A silicate mixture formed by mixing a first component emitting an electromagnetic wave with a frequency of less than 100 GHz, and a second component emitting a terahertz wave with a frequency of 100 GHz or more and 100 THz or less”, Geesink ('643) discloses preparing a silicate mixture with at least two components (At least P. 6, Ln. 4-25; P. 12, Ln. 32-P. 13, Ln. 18: A phyllosilicate formed by one or more silicon compounds emitting a frequency in the Terahertz range of 0.3THz-10 THz). With respect to the frequency of one of the components being <0.1THz, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a component of the mixture that emits the appropriate frequency since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Para. 22, applicant has not disclosed any criticality (new or unexpected results produced therefrom over the prior art of record) for the claimed limitations.

Claims 2 & 4-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Geesink ('643) in view of Yoshikawa ('528).
In Re Claims 2, 4 & 5, Geesink ('643) discloses:
Cl. 2: All aspects of the claimed invention including: A silicate mixture formed by mixing a first component including one or two or more materials selected from silicon compounds including silicon, glass, and quartz (At least P. 6, Ln. 4-25: A phyllosilicate, which by definition includes silicon; At least P. 8, Ln. 10-19: The silicate is formed by one or more silicon compounds), and a second component of one or two or more selected from materials formed by sintering a silicate mineral at a temperature of 1300ºC or higher and 2000ºC or lower and ores emitting a terahertz wave, wherein the second component is blended at 10 to 90% by mass in the total mixture (At least P. 9, Ln. 5-18: Relative percentage of the components fall into the range of 0.1%-80% weight).  However, with respect to the second component being sintered at between 1300 ºC & 2000ºC, while Geesink ('643) discloses a calcination process for drying one of the components of the silicate mixture (At least P. 9, Ln. 5-23), it is silent on the temperature ranges used for the calcination process.
Nevertheless, Yoshikawa ('528) discloses (See machine translation, attached) from the same Silicate Mixture field of endeavor as applicant's invention, using a sintering process for at least one component of the silicate mixture to temperatures ranging between the recited 1300 ºC & 2000ºC temperature range (Para. 19).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include the sintering process of Yoshikawa ('528) into the preparation of the silicate mixture of Geesink ('643) for the purpose of providing desired synergistic characteristics of the component comprising an electromagnetic wave in the terahertz band with a relatively low Para. 20).
Cl. 4: wherein the first component and the second component are formed to have a particle size of 150µm or less (At least P. 8, Ln. 19-P. 9, Ln. 4: The particle sizes are 4μm or less), and the first component and the second component are dispersed in an organic or inorganic solvent or are kneaded with at least any one of metals, resins, and ceramics (At least P. 6, Ln. 4-17; P. 9, Ln. 33-7; P. 18, Ln. 31-35: The silicate mixture is mixed, dispersed, etc., with one of “water, a matrix polymer or another medium”, &/or mixed with alkali earth metals, transition metals, etc.).
Cl. 5: wherein the silicate mixture is further blended with carbon powder having a particle size of 150μm or less (P. 14, Ln. 8-19: The mixture can utilize natural clays, which include minerals such as carbonates, a carbon compound; As discussed above, the particle size is 4μm or less).
In Re Claims 6-8, Yoshikawa ('528) further discloses:
Cl. 6: A combustion accelerator for improving combustion efficiency in a combustion engine, wherein the silicate mixture according to claim 2 is used as the combustion accelerator, and the first component emits an electromagnetic wave with a frequency of less than 100 GHz and the second component emits a terahertz wave with a frequency of 100 GHz or more and 100 THz or less, and thus improving combustion efficiency in the combustion engine (At least Para. 20: The use of a silicate mixture as recited & discussed above can be used for “activating the fuel heavy oil passing through, also activating the combustion air passing through, and improving the combustion efficiency of the fuel heavy oil”).
Cl. 7: A method of promoting combustion efficiency in an apparatus including a combustion engine and a fuel tank for storing fuel to be supplied to the combustion engine, the method comprising: applying, to at least any one part of a fuel supply system and a combustion air supply system in the combustion engine, a liquid combustion accelerator formed by dispersing the first component and the second component in an organic or inorganic solvent, the liquid combustion accelerator being the combustion accelerator according to claim 6; or introducing, into the fuel tank, a solid combustion accelerator formed by kneading the first component and the second component with at least any one of metal, resin, and ceramics, the solid combustion accelerator being the combustion accelerator according to claim 6 (At least Para. 17-18, 20, 21, 23).
Cl. 8: An electrical component incorporated or coated with a silicate mixture, wherein the silicate mixture is the silicate mixture according to claim 2 (At least Para. 42 & the claims: The mixture in an injection nozzle, which is an electrical or electronically controlled component).
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762